Title: To George Washington from Anne-César, chevalier de La Luzerne, 10 January 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Gentlemen
                            Phila W. Jany 83
                        
                        His Majesty has been informed of the marks of Joy shewn by the American Army; on the birth of the Dauphin
                            and it has given him great satisfaction to see the part which the American Officers and soldiers have taken in that happy
                            event.
                        The King has ordered me to make known to you his sensibility on this Occasion and has charged me to assure
                            the American Army and the General who commands it—of his affection and particular Esteem. Have the honor to be with a
                            Respectfull attachment. Gentlemen Your very humble and very Obed. Servant
                        
                            Translation (Signed) Le Chev de la luzerne
                        
                    